DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al; (Publication number: US 2017/0154945 A1), hereafter Shin.

Regarding claim 1:
	Shin discloses a display (Shin ABSTRACT; Figure 1), comprising: 
 	a first pixel line including a first plurality of pixels formed in a first direction (Shin Figure 3 column of pixels  connected to data line DATA1 construed as first pixel line);

 	a first trace for supplying power to the first plurality of pixels included in the first pixels line (Shin [0064][0069] and Figure 7 – a Ref line RFL in the active area supplying power Vref to pixels connected to data line DATA3 construed as firs trace); 
 	a second trace for supplying power to the second plurality of pixels included in the second pixel line (Shin [0064][0069 and Figure  - a Ref line RFL in the active area supplying power Vref to pixels connected to data line DATA1 construed as the second trace); and 
 	a compensation circuit electrically connected with the second trace and configured to compensate for an impedance corresponding to a difference between a first number of the plurality of pixels and a second number of the plurality of pixels (Shin Figure 7 and [0064][072] second link line LNL2 connected t Ref line RFL and data line DATA1 construed as claimed compensation circuit).

Regarding claim 5;
	Shin discloses the display of claim 1, wherein the number of the second plurality of pixels is smaller than the number of the first plurality of pixels (Shin [0054][0064]).

Regarding claim 7:
	Shin discloses the display panel of claim 1, wherein the first pixel line and the second pixel line for at least a portion of the panel (Shin [0054] and Figures 1 – 3; each 

Regarding claim 8:
	Shin discloses the display of claim 7, wherein a trace layer including the first trace and the second trace is formed under the panel (Shin Figure 8 RFR formed within layer of panel).

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gi-Chang Lee (Publication number: US 2015/0348463 A1), hereafter Lee.

Regarding claim 9:
	Lee discloses a display (Lee ABSTRACT; Figure 4), comprising:
 	 a panel including a first pixel line including a first plurality of pixels formed in a first direction and a second pixel line including a second plurality of pixels formed in the first direction (Lee Figure 4 panel 210; pixels 300 arranged in plurality of rows and columns. A left most column construed as first pixel line while a right most column construed as a second pixel line);
 	 a first trace for supplying first power to the first plurality of pixels included in the first pixel line (ELVDD1 applied to first pixel column construed as first trace; See Figure 1 and 4); 

 	a display driver IC configured to apply a first voltage drain-to-drain (Vdd) and a first voltage source-to-source (Vss) corresponding to the first Vdd as the first power, to the first pixel line and a second Vdd and a second Vss corresponding to the second Vdd, as the second power, to the second pixel line (Lee [0097] power generator, providing ELVDD1 and ELVSS to each pixel of the display, and data and gate driver on single integrated IC).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 – 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of IN et al; (Publication number: US 2016/0012768 A1), hereafter IN.
Regarding claim 2:
	Shin does not disclose the display of claim 1, wherein the compensation circuit has a designated impedance for allowing each pixel in the first plurality of pixels and the second plurality of pixels to emit light with substantially the same brightness in response to a power source supplying power to the display.

	It would have been obvious to modify Shin wherein the compensation circuit has a designated impedance for allowing each pixel in the first plurality of pixels and the second plurality of pixels to emit light with substantially the same brightness in response to a power source supplying power to the display, as claimed. Those skilled in the art would appreciate improving a long range uniformity of the display.

Regarding claim 3:
	Shin (in view of IN) discloses the display of claim 2, wherein the compensation circuit includes one or more passive components to have the designated impedance to allow a same voltage to be applied to each pixel in the first plurality of pixels and the second plurality of pixels in response to the power source (IN Figure 2 and [0039][0045][0046] power voltage lines include compensation resistances. The voltage IR drops are compensated by the compensation resistances for each column of pixels).

Regarding claim 4:
	Shin (in view of IN) discloses the display of claim 3, wherein the compensation circuit is configured to allow the same voltage, as an electro-luminesce voltage drain-to-

Regarding claim 6:
	Shin discloses the display panel of claim 1, further comprising: a third pixel line including a third plurality of pixels formed in a second direction perpendicular to the first direction and a fourth pixels line including a fourth plurality of pixels formed in the second direction (Shin Figure 3 see row of pixels connected to SCAN1(3) and SCAN1(4) which is perpendicular to Column of pixels connected to DATA1 and DATA3) and third and fourth trace (Shin Figure 7 RFL lines connected to row of pixels in the active area).

	Shin does not disclose: a third trace for supplying other power to the third plurality of pixels included in the third pixel line; a fourth trace for supplying the other power to the fourth plurality of pixels included in the fourth pixel line; and a second compensation circuit electrically connected with the fourth trace and configured to compensate for another impedance corresponding to a difference in length between the third trace and the fourth trace. 
	However, IN discloses a display device. More particularly, IN discloses a third trace for supplying other power to the third plurality of pixels included in the third pixel line; a fourth trace for supplying the other power to the fourth plurality of pixels included in the fourth pixel line; and a second compensation circuit electrically connected with the 
	It would have been obvious to modify Shin to include a third trace for supplying other power to the third plurality of pixels included in the third pixel line; a fourth trace for supplying the other power to the fourth plurality of pixels included in the fourth pixel line; and a second compensation circuit electrically connected with the fourth trace and configured to compensate for another impedance corresponding to a difference in length between the third trace and the fourth trace, as claimed. Those skilled in the art would appreciate improving a long range uniformity of the display.

 	Claim(s) 10 – 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yu Chun Tang (Publication number: US 2007/0146253 A1), hereafter Tang.

Regarding claim 10:
	Lee does not disclose the display of claim 9, wherein the driver IC is configured to adjust the first Vdd, the first Vsss, the second Vdd, or the second Vss to allow each pixel in the first plurality of pixels and the second plurality of pixels to emit light with the same brightness.

	It would have been obvious to modify Lee such that the driver IC is configured to adjust the first Vdd, the first Vss, the second Vdd, or the second Vss to allow each pixel in the first plurality of pixels and the second plurality of pixels to emit light with the same brightness. Those skilled in the art would appreciate the ability to compensate for the drop in voltage potential Vsg so as to improve the quality of the displayed image when the battery become low (Tang [0004]).

Regarding claim 11:
	Lee does not disclose the display of claim 9, wherein the driver IC is configured to adjust the first Vdd, the first Vss, the second Vdd, or the second Vss to allow the same voltage to be applied to each pixel in the first plurality of pixels and the second plurality of pixels.
However, Tang discloses a method and device for brightness stabilization in AMOLED display. More specifically, Tang discloses adjusting Vss voltage level such that the voltage difference between Vdd and Vss is sufficient to maintain operation of the driving TFT in the saturation region (Tang [0014]; brightness of display would be made same as if battery has not degraded).


Regarding claim 12:
	Lee does not disclose the display of claim 9, wherein the display driver IC includes: a regulator configured to receive a first DC voltage from an external power source for the display convert the received first DC voltage into a second DC voltage; and voltage generator configured to receive the second DC voltage from the regulator and generate a corresponding voltage among the first Vdd, the first Vss, the second Vdd, and the second Vss, using the second DC voltage.
 	However, Tang discloses a method and device for brightness stabilization in AMOLED display. More particularly, Tang discloses a regulator configured to receive a first DC voltage from an external power source for the display convert the received first DC voltage into a second DC voltage (Tang Figure 2a monitoring loop 30 construed as regulator received power from battery 40 and outputs DC voltage to negative voltage souce 50); and 
 	voltage generator configured to receive the second DC voltage from the regulator and generate a corresponding voltage among the first Vdd, the first Vss, the second Vdd, and the second Vss, using the second DC voltage (Tang Figure 2a – negative 
	It would have been obvious to modify Lee to include a regulator configured to receive a first DC voltage from an external power source for the display convert the received first DC voltage into a second DC voltage; and voltage generator configured to receive the second DC voltage from the regulator and generate a corresponding voltage among the first Vdd, the first Vss, the second Vdd, and the second Vss, using the second DC voltage, as claimed. Those skilled in the art would appreciate the ability to compensate for the drop in voltage potential Vsg so as to improve the quality of the displayed image when the battery become low (Tang [0004]).

Regarding claim 14:
	Lee does not disclose the display of claim 9, wherein the display driver IC is configured to apply the same voltage to each pixel in the first plurality of pixels at least partially based on a first potential difference between the first Vdd and the first Vss and to apply the same voltage to each pixel in the second plurality of pixels at least partially based on a second potential difference between the second Vdd and the second Vss.
 	However, Tang discloses a method and device for brightness stabilization in AMOLED display. More specifically, Tang discloses applying a voltage to compensate for a low battery such that the difference between Vdd and Vss is sufficient to operate the TFT in the saturation region (Tang [0014] the voltage difference is same as if the battery is not low).
.


 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kong et al; (Publication number: US 2016/0012776 A1), hereafter Kong

Regarding claim 13:
	Lee does not disclose the display device of claim 9, wherein the display diver IC is configured to adjust the first Vdd, the first Vss, the second Vdd, or the second Vss to allow a first potential difference between the first Vdd and the first Vss to be larger than a second potential difference between the second Vdd and the second Vss.
	However, Kong discloses an organic light emitting diode display. More specifically, Kong discloses:  adjust the first Vdd, the first Vss, the second Vdd, or the second Vss to allow a first potential difference between the first Vdd and the first Vss to be larger than a second potential difference between the second Vdd and the second 
	It would have been obvious to modify Lee wherein the display diver IC is configured to adjust the first Vdd, the first Vss, the second Vdd, or the second Vss to allow a first potential difference between the first Vdd and the first Vss to be larger than a second potential difference between the second Vdd and the second Vss, as claimed. Those skilled in the art would appreciate the ability to increase the luminance in the center of the display panel (Kong [0006]).


 	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shin.

Regarding claim 15:
	Lee does not disclose the display of claim 9, further comprising a trace layer including first trace and second trace.
	However, Shin discloses an organic light emitting diode display. More specifically, Shin discloses a trace layer including first trace and second trace (Shin Figure 8 RFR (m3)).
	It would have been obvious to modify Lee to include a trace layer including first trace and second trace, as claimed. Those skilled in the art would appreciate the ability to prevent degradation in luminance uniformity and a short circuit between signal lines 



Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MIHIR K RAYAN/Examiner, Art Unit 2623